DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments, see page 6, filed 04/18/2022, with respect to the rejection(s) of claim(s) Claim 1 under 35 USC 103 over Hable et al. (EP 1582268) in view of Maillefer (US 4569595), Chisholm et al. (US 2958099), Frankland “How Much L/D Do you Really Need?", Manning et al. (US 3767754), Lande et al. (US 2003/0140671), Greuel (US 5922425), OU (US 2012/0082784), Statz (US 5889114), Schulz (US 4032501) and Barz et al. (US 2004/0262810) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 36-42, 44, 51-52 and 54 allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art disclose a process for extruding a thermally activatable material onto a substrate where the extruder is a screw having a feed zone where the material is cooled/ compressed and pushed along the barrel. The prior art further teaches a second zone where the material is heated above its melting point but below activation temperature in order to prevent premature activation of the material during the extrusion process. The prior art of OU (previously presented) discloses intermittent application of an extruded product but fails to teach the use of reverse suction or providing a clockwise and counterclockwise movement of a screw in order to stop the application of the extruded product to provide the intermittent/ pattern coating as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715